
	

113 HR 5662 IH: CEO–Employee Pay Fairness Act of 2014
U.S. House of Representatives
2014-09-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5662
		IN THE HOUSE OF REPRESENTATIVES
		
			September 18, 2014
			Mr. Van Hollen (for himself and Mr. Clyburn) introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to expand the denial of deduction for certain excessive
			 employee remuneration.
	
	
		1.Short titleThis Act may be cited as the CEO–Employee Pay Fairness Act of 2014.
		2.Expansion of denial of deduction for certain excessive employee remuneration
			(a)Expanded application of deduction denial if pay fairness requirement not metSection 162(m) of the Internal Revenue Code of 1986 is amended by adding at the end the following
			 new paragraph:
				
					(7)Special rule in case of companies not meeting pay fairness requirement
						(A)In generalIn the case of a publicly held corporation which does not meet the pay fairness requirement of
			 subparagraph (B) for the taxable year—
							(i)no deduction shall be allowed under this chapter for applicable employee remuneration with respect
			 to any employee to the extent that the amount of such remuneration for the
			 taxable year with respect to such employee exceeds $1,000,000, and
							(ii)paragraph (4) shall be applied without regard to subparagraphs (B), (C), and (D) thereof.For purposes of the preceding sentence, the term employee includes any officer or director of the taxpayer and any former officer, director, or employee of
			 the taxpayer.(B)Pay fairness requirementThe pay fairness requirement of this subparagraph is satisfied if—
							(i)
								(I)the average compensation paid by the taxpayer to or for all applicable United States employees for
			 the taxable year, exceeds
								(II)the inflation and productivity growth adjusted average of such compensation for the preceding
			 taxable year, and
								(ii)the aggregate compensation paid by the employer to or for all applicable United States employees
			 for the taxable year is not less than the aggregate of such compensation
			 for the preceding taxable year.
							(C)Applicable United States employeeFor purposes of this paragraph, the term applicable United States employee means, with respect to any taxable year, any employee—
							(i)whose services with respect to the employer are substantially all performed within the United
			 States, and
							(ii)whose compensation from the employer for the taxable year does not exceed the dollar amount in
			 effect under section 414(q)(1)(B)(i) with respect to the calendar year in
			 which such taxable year begins.
							(D)Inflation and productivity growth adjusted averageThe inflation and productivity growth adjusted average of compensation under subparagraph
			 (B)(i)(II) for any taxable year shall be determined by multiplying—
							(i)the average of the compensation paid by the taxpayer to or for all applicable United States
			 employees for the taxable year, by
							(ii)the sum of the cost-of-living adjustment and the productivity adjustment for the taxable year.
							(E)Cost-of-living adjustmentFor purposes of subparagraph (D)(ii), the cost-of-living adjustment for any taxable year shall be
			 the cost-of-living adjustment determined under section 1(f)(3) for the
			 calendar year in which the taxable year begins, determined by substituting the second preceding calendar year for calendar year 1992 in subparagraph (B) thereof.
						(F)Productivity adjustmentFor purposes of subparagraph (D)(ii)—
							(i)In generalThe productivity adjustment for the taxable year shall be an amount (expressed as a percentage)
			 equal to the average annual increase in the business productivity index
			 for the period beginning with calendar year 2000 and ending with the
			 calendar year preceding the calender year in which the taxable year
			 begins.
							(ii)Business productivity indexThe term business productivity index means the nonfarm business productivity index published by the Bureau of Labor Statistics as
			 adjusted by the Secretary to account for depreciation.
							(G)CompensationFor purposes of this subparagraph, the term compensation means, with respect to any employee, the sum of—
							(i)the employee’s wages on which the tax under section 3101(b) is imposed, plus
							(ii)any amount described in paragraph (9), (11), (12), or (14) of section 6051(a) with respect to the
			 employee.
							(H)Aggregation rulesRules similar to the rules of paragraph (5)(B)(iii) shall apply for purposes of this paragraph.
						(I)RegulationsThe Secretary may prescribe such regulations as are necessary to carry out the purposes of this
			 paragraph, including adjustments to the pay fairness requirements of
			 subparagraph (B)—
							(i)to prevent avoidance of this paragraph through changes in the composition of the taxpayer’s
			 workforce, and
							(ii)to account for significant, non-tax-motivated changes in the size and composition of the taxpayer’s
			 workforce (including mergers, spinoffs, or changes in the occupational
			 composition of a taxpayer’s workforce)..
			(b)Modification of definition of covered employees
				(1)In generalParagraph (3) of section 162(m) of such Code is amended—
					(A)in subparagraph (A), by striking as of the close of the taxable year, such employee is the chief executive officer of the taxpayer
			 or is and inserting such employee is the chief executive officer or the chief financial officer of the taxpayer at any
			 time during the taxable year, or was,
					(B)in subparagraph (B) by striking (other than the chief executive officer) and inserting (other than any individual described in subparagraph (A)), and
					(C)by striking or at the end of subparagraph (A), by striking the period at the end of subparagraph (B) and
			 inserting , or, and by adding at the end the following:
						
							(C)was a covered employee of the taxpayer (or any predecessor) for any preceding taxable year
			 beginning after December 31, 2014.. 
					(2)Technical amendmentSection 162(m)(3)(B) of such Code is amended by striking 4 highest and inserting 3 highest.
				(c)Applicable employee remuneration paid to beneficiaries, etcParagraph (4) of section 162(m) of such Code is amended by adding at the end the following new
			 subparagraph:
				
					(H)Special rule for remuneration paid to beneficiaries, etcRemuneration shall not fail to be applicable employee remuneration merely because it is includible
			 in the income of, or paid to, a person other than the covered employee,
			 including after the death of the covered employee..
			(d)Expansion of applicable employer To include non-Listed public companiesParagraph (2) of section 162(m) of such Code is amended to read as follows:
				
					(2)Publicly held corporationFor purposes of this subsection, the term publicly held corporation means any corporation which is an issuer (as defined in section 3 of the Securities Exchange Act
			 of 1934)—
						(A)that has a class of securities registered under section 12 of such Act, or
						(B)that is required to file reports under section 15(d) of such Act..
			(e)Effective dateThe amendments made by this section shall apply to taxable years beginning after December 31, 2014.
			
